505 F.3d 1006 (2007)
Edward JONES; Patricia Vinson; George Vinson; Thomas Cash; Stanley Barger; Robert Lee Purrie, Plaintiffs-Appellants,
v.
CITY OF LOS ANGELES; William Bratton, Chief; Charles Beck, Captain, in their official capacity, Defendants-Appellees.
No. 04-55324.
United States Court of Appeals, Ninth Circuit.
Filed October 15, 2007.
Benjamin E. Wizner, Esq., ACLU Foundation of Southern California, Mark D. Rosenbaum, Esq., Los Angeles, CA, Carol A. Sobel, Esq., Law Office of Carol A. Sobel, Santa Monica, CA, Adam B. Wolf, Esq., ACLU Drug Law Reform Project, Santa Cruz, CA, for Plaintiffs-Appellants.
Amy Jo Field, Esq., Rockard J. Delgadillo, Esq., Los Angeles City Attorney's Office, Los Angeles, CA, for Defendants-Appellees.
Before: RYMER and WARDLAW, Circuit Judges, and REED,[*] District Judge.

ORDER
The parties have filed a joint motion informing us that they have settled this action and seeking dismissal of the appeal, remand and withdrawal of our opinion, reported at 444 F.3d 1118 (9th Cir.2006). Granting the motion in full, we dismiss this appeal as moot, vacate our opinion in Jones v. City of Los Angeles, 444 F.3d 1118 (9th Cir.2006), and remand the action to the district court for further proceedings consistent with this Order.
IT IS SO ORDERED.
NOTES
[*]  The Honorable Edward C. Reed, Jr., Senior United States District Judge for the District of Nevada, sitting by designation.